DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because there are faded details in figure 1c which are unclear what the function is.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spring of claim 4 and 13, the two fasteners of claim 5, micro-actuator in claims 7 and 14, it is also unclear what feature in the drawings is the casing beside the fastener must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fening et al. (US Pub 2014/0296918).
With respect to claim 1, Fening discloses a spinal stabilization device (see fig 3, 6 and 20 below)comprising: an outer tube (fig 3, 304a and 308), the outer tube has a proximal end (fig 3, 304) and a distal end (fig 3, 308), a plurality of holes (fig 3, holes for fasteners 302a, b) in the outer tube between the proximal end and the distal end; an inner tube (fig 3, 304B), the inner tube has a proximal end and a distal end (see fig 3 below), a plurality of holes (fig 20, grooves 1716 in the tube) in the inner tube between the proximal end and the distal end, the proximal end of the inner tube slidably inserted into the distal end of the outer tube (fig 3); at least one fastener (fig 6, 602a, b) configured to be inserted through a hole of the plurality of holes of the outer tube into a hole of the plurality of holes of the inner tube for interlocking the inner tube and the outer tube (fig 20); at least one casing (fig 6, 302a,b) comprising the at least one fastener, wherein the at least one casing is mounted to the outer tube adjacent to the hole of the outer tube (as shown in fig 3 and 20), wherein the at least one fastener and the at least one casing are configured such as the at least one fastener can be triggered non-invasively from outside a body (title), in which the spinal stabilization device is implanted, to be engaged and disengaged (paragraph 60, disengage and reengage of 602 and paragraph 77, loosening and paragraph 78, tightening), wherein the at least one fastener interlocks the inner tube and outer tube when engaged and unlock the inner tube and the outer tube when disengaged (paragraph 60); at least one first pedicle screw (paragraph 128) configured in the distal end of the inner tube; and at least one second pedicle screw (paragraph 128) configured in the proximal end of the outer tube, wherein the at least one first pedicle screw and the at least one second pedicle screw are configured to fasten to at least two vertebral bones. With respect to claim 2, Fening discloses wherein the at least one fastener is a magnetized pin (paragraph 60), and the magnetized pin is configured to be engaged and disengaged by an application of an external magnetic field (paragraph 60). With respect to claim 3, Fening discloses wherein the magnetized pin is engaged on the application of the external magnetic field of a first polarity and the magnetized pin is disengaged on the application of the external magnetic field of a second polarity, wherein the second polarity is reverse of the first polarity (paragraph 79-80 discusses the polarity needed to adjust the screws is determined and implemented). With respect to claim 5, Fening discloses wherein the at least one fastener comprises two fasteners (fig 6, 602a and b). With respect to claim 6, Fening discloses wherein the two fasteners are magnetized pins (fig 6, 602a, b and paragraph 60). With respect to claim 7, Fening discloses wherein the at least one casing comprises a micro-actuator, the micro-actuator configured to cause the at least one fastener to be engaged and disengaged (paragraph 59, discloses a magnet engaging component and a track that enables the rotation of the pin).
With respect to claim 8, Fening discloses a method for correcting a position of two or more vertebral bones in a body, the method comprising the steps of: implanting a spinal stabilization device (paragraph 128), wherein the spinal stabilization device comprises: an outer tube (fig 3, 304a and 308), the outer tube has a proximal end (fig 3, 304) and a distal end (fig 3, 308), a plurality of holes (fig 3, holes for fasteners 302a, b) in the outer tube between the proximal end and the distal end; an inner tube (fig 3, 304B), the inner tube has a proximal end and a distal end (see fig 3 below), a plurality of holes (fig 20, grooves 1716 in the tube) in the inner tube between the proximal end and the distal end, the proximal end of the inner tube slidably inserted into the distal end of the outer tube (fig 3); at least one fastener (fig 6, 602a, b) configured to be inserted through a hole of the plurality of holes of the outer tube into a hole of the plurality of holes of the inner tube for interlocking the inner tube and the outer tube (fig 20); at least one casing (fig 6, 302a,b) comprising the at least one fastener, wherein the at least one casing is mounted to the outer tube adjacent to the hole of the outer tube (as shown in fig 3 and 20), wherein the at least one fastener and the at least one casing are configured such as the at least one fastener can be triggered non-invasively from outside a body (title), in which the spinal stabilization device is implanted, to be engaged and disengaged (paragraph 60, disengage and reengage of 602 and paragraph 77, loosening and paragraph 78, tightening), wherein the at least one fastener interlocks the inner tube and outer tube when engaged and unlock the inner tube and the outer tube when disengaged (paragraph 60); at least one first pedicle screw (paragraph 128)configured in the distal end of the inner tube; and at least one second pedicle screw (paragraph 128) configured in the proximal end of the outer tube wherein the at least one first pedicle screw is fastened to at least a first vertebral bone (paragraph 128) and the at least one second pedicle screw is fastened to at least a second vertebral bone (paragraph 128); applying, non-invasively, from an external source, a force or a signal to cause the at least one fastener to disengage resulting in unlocking of the inner tube and the outer tube (paragraph 77 fastener is loosened); upon disengaging, repositioning, non-invasively, the at least first vertebral bone and the at least second vertebral bone (paragraph 78-79, moving rods and non-invasive distraction); upon repositioning, non-invasively reengaging the at least one fastener to interlock the inner tube and outer tube (paragraph 78, retightened). With respect to claim 9, Fening discloses wherein the step of repositioning further comprises subjecting the body to a set of predetermined body movements and postures (paragraph 78, adjusting the patient into a desired position). With respect to claim 10, Fening discloses wherein the method further comprises the steps of: imaging the implanted spinal stabilization device to guide the steps of the disengaging of the at least one fastener, the repositioning, and the reengaging (paragraph 79). With respect to claim 11, Fening discloses wherein the at least one fastener is a magnetized pin (fig 6, 602 and paragraph 60), and the magnetized pin is configured to be engaged and disengaged by an application of an external magnetic field. With respect to claim 12, Fening discloses wherein the step of applying the force further comprises applying the external magnetic field of a first polarity to attract the magnetized pin, and wherein the step of reengaging the at least one fastener further comprises the steps of applying the external magnetic field of a second polarity to repel the magnetized pin (paragraph 79). With respect to claim 14, Fening discloses wherein the at least one casing comprises a micro- actuator (paragraph 59, discloses a magnet engaging component and a track that enables the rotation of the pin), wherein the method further comprises the steps of: sending non-invasively, from the external source, the signal to the micro-actuator causing the at least one fastener to disengage (paragraph 79).

    PNG
    media_image1.png
    984
    744
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20220008102 A1 discloses a non-invasive adjustable rod
US 20200030003 A1 discloses a non-invasive adjustable rod
US 20190282277 A1 discloses a device with an inner and outer tubes and fasteners 
US 20190269438 A1 discloses a non-invasive adjustable rod
US 20180125533 A1 discloses a device with an inner and outer tubes and fasteners
US 20170265900 A1 discloses a device with an inner and outer tubes and fasteners
US 20170231663 A1 discloses a non-invasive adjustable rod
US 20170231661 A1 discloses a non-invasive adjustable rod with inner and tubes and fasteners
US 9339298 B1 discloses a device with an inner and outer tubes and fasteners
US 20150335358 A1 discloses a device with an inner and outer tubes and fasteners
US 20150190175 A1 discloses a device with an inner and outer tubes and fasteners
US 20150119939 A1 discloses a device with an inner and outer tubes and fasteners
US 20140222074 A1 discloses a device with an inner and outer tubes and fasteners
US 5810815 A discloses a device with an inner and outer tubes and fasteners



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773